            Case 2:16-cv-02256-EGS Document 53 Filed 09/21/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOEL GLASTON MUIR,                                 :
                                                   :
                               Petitioner,         :           CIVIL ACTION NO. 16-2256
                                                   :
       v.                                          :
                                                   :
CYNTHIA LINK, Superintendent of SCI                :
Graterford; THE DISTRICT ATTORNEY                  :
OF THE COUNTY OF MONTGOMERY;                       :
and THE ATTORNEY GENERAL OF THE                    :
STATE OF PENNSYLVANIA,                             :
                                                   :
                               Respondents.        :

                                              ORDER

       AND NOW, this 21st day of September, 2021, after considering the “Motion to Vacate

Judgment or Order Pursuant to Federal Rule of Civil Procedure 60(b)” filed by the pro se movant,

Joel Glaston Muir (“Muir”) (Doc. No. 42), Muir’s motion for the appointment of counsel (Doc.

No. 44), the respondents’ response in opposition to the Rule 60(b) motion (Doc. No. 45), and

Muir’s reply brief in support of his Rule 60(b) motion (Doc. No. 51); and for the reasons set forth

in the separately filed memorandum opinion, it is hereby ORDERED as follows:

       1.       The “Motion to Vacate Judgment or Order Pursuant to Federal Rule of Civil

Procedure 60(b)” (Doc. No. 42) is DENIED;

       2.       Muir’s motion for the appointment of counsel (Doc. No. 44) is DENIED; and

       3.       There is no cause to issue a certificate of appealability.


                                                       BY THE COURT:



                                                       /s/ Edward G. Smith
                                                       EDWARD G. SMITH, J.
